Allowability Notice
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by John Deppe on 5/7/2021. 
	
	The amendment filed 4/22/2021 has been entered and canceled Claims 7-20 have been noted.
IN THE CLAIMS dated 4/22/2021, the examiner has amended the claims as follows:
(Note that the symbols “--” before and after a portion of a claim to be changed are used to designate the beginning and end of that claim portion - they are not to be interpreted as part of an amendment or included in the final claim set)

In Claim 4, line 1, change “wherein sensor stack” to -- wherein the sensor stack --
In Claim 5, line 1, change “wherein sensor stack” to -- wherein the sensor stack --
In Claim 5, lines 2-3, change “on the annealed seed layer, the AFM layer annealed after deposition” to -- on the annealed seed layer and wherein the AFM layer is annealed after deposition --

Allowable Subject Matter
2.	Claims 1-6 are allowed.
The following is an examiner’s statement for reason of allowance:

	
Regarding independent Claim 1: The subject matter of Claim 1 is considered to be allowable for the reasons set forth in the Non-Final Rejection filed 4/1/2021. Claim 1, as amended, now overcomes the 112(a) and 112(b) rejections previously set forth in addition to the claim objection previously set forth. Furthermore, the Examiner’s Amendments made to the dependent claims (as presented above) have obviated all remaining claim objections. Therefore, Claim 1 and dependent Claims 2-6 are now in condition for allowance and are hereby allowed.  

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        5/7/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762